Exhibit 10.4

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT, dated as of March 5, 2018 (as may
be amended, restated, supplemented, or otherwise modified from time to time,
this “Agreement”), made by VERU INC., a Wisconsin corporation (the “Grantor”),
in favor of SWK FUNDING LLC, a Delaware limited liability company, as agent (in
such capacity, “Agent”) for the Lenders (as defined below) party to the Credit
Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement, dated on or about the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among the Grantor, Agent and the financial
institutions party thereto from time to time as lenders (each a “Lender” and
collectively, the “Lenders”), Agent and Lenders have agreed to make certain
financial accommodations available to Grantor, and Grantor has granted a
security interest to Agent, for the benefit of Lenders, in, among other things,
all right, title and interest of Grantor in, to and under all of Grantor’s FC2
Intellectual Property (as defined below), whether now existing or hereafter
arising or acquired as security for the Obligations; and

WHEREAS, Grantor is the owner of the entire right, title and interest in, to and
under the FC2 Intellectual Property listed on Schedule I hereto.

NOW, THEREFORE, in consideration of the premises and to induce Agent and Lenders
to enter into the Credit Agreement, Grantor hereby agrees with Agent as follows:

1. Defined Terms.

(a) Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided in the Credit Agreement.

(b) Definitions of Certain Terms Used Herein. As used herein, the following
terms shall have the following meanings:

“Copyrights” shall mean all of Grantor’s (or if referring to another Person,
such other Person’s) now existing or hereafter acquired right, title, and
interest in and to, the following, in each case, solely related to the FC2
Product: (i) copyrights, rights and interests in copyrights, works protectable
by copyright, all applications, registrations and recordings relating to the
foregoing as may at any time be filed in the United States Copyright Office or
in any similar office or agency of the United States, any State thereof or any
political subdivision thereof, or in any other country, and all research and
development relating to the foregoing; and (ii) all renewals of any of the
foregoing.

“Copyright Licenses” shall mean all written agreements naming Grantor as
licensor or licensee, granting any right under any Copyright, including the
grant of rights to manufacture, distribute, exploit and sell materials derived
from any Copyright (other than agreements relating to widely-available software
subject to “shrink-wrap” or “click-through” software licenses).

“Credit Agreement” shall have the meaning assigned to such term in the recitals
of this Agreement.

 

- 1 -



--------------------------------------------------------------------------------

“FC2 Intellectual Property” means all Intellectual Property owned or leased by
Borrower and which is solely used in connection with the FC2 Product.

“Intellectual Property” shall mean all present and future: trade secrets,
know-how and other proprietary information; Trademarks and Trademark Licenses,
internet domain names, service marks, trade dress, trade names, business names,
designs, logos, slogans (and all translations, adaptations, derivations and
combinations of the foregoing) indicia and other source and/or business
identifiers, and the goodwill of the business relating thereto and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; Copyrights (including
Copyrights for computer programs, but excluding commercially available
off-the-shelf software and any intellectual property rights relating thereto)
and Copyright Licenses, and all tangible and intangible property embodying the
Copyrights, unpatented inventions (whether or not patentable); Patents and
Patent Licenses; Mask Works; industrial design applications and registered
industrial designs; license agreements related to any of the foregoing and
income therefrom, books, records, writings, computer tapes or disks, flow
diagrams, specification sheets, computer software, source codes, object codes,
executable code, data, databases and other physical manifestations, embodiments
or incorporations of any of the foregoing; customer lists and customer
information, the right to sue for all past, present and future infringements of
any of the foregoing; all other intellectual property; and all common law and
other rights throughout the world in and to all of the foregoing, in each case,
solely used in connection with the FC2 Product.

“IP Collateral” shall have the meaning assigned to such term in Section 2
hereof.

“Licenses” shall mean, collectively, the Trademark Licenses, the Patent
Licenses, and the Copyright Licenses.

“Mask Works” shall mean all of Grantor’s (or if referring to another Person,
such other Person’s) now existing or hereafter acquired right, title, and
interest in and to, mask works or similar rights available for the protection of
semiconductor chips, in each case, solely related to the FC2 Product.

“Patents” shall mean all of Grantor’s (or if referring to another Person, such
other Person’s) now existing or hereafter acquired right, title and interest in
and to, the following, in each case, solely related to the FC2 Product: (i) all
patents, patent applications, inventions, invention disclosures and
improvements, and all applications, registrations and recordings relating to the
foregoing as may at any time be filed in the United States Patent and Trademark
Office or in any similar office or agency of the United States, any state
thereof or any political subdivision thereof, or in any other country, and all
research and development relating to the foregoing; and (ii) the reissues,
divisions, continuations, renewals, re-examinations, extensions and
continuations-in-part of any of the foregoing.

“Patent Licenses” shall mean all agreements, whether written or oral, providing
for the grant by or to Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, solely related to the FC2
Product.

“Trademarks” shall mean all of Grantor’s (or if referring to another Person,
such other Person’s) now existing or hereafter acquired right, title, and
interest in and to the following, in each case, solely related to the FC2
Product: (i) all of Grantor’s (or if referring to another Person, such other
Person’s) trademarks, trade names, corporate names, company names, business
names, fictitious business names, trade styles, service marks, logos, other
business identifiers, all

 

- 2 -



--------------------------------------------------------------------------------

applications, registrations and recordings relating to the foregoing as may at
any time be filed in the United States Patent and Trademark Office or in any
similar office or agency of the United States, or in any other country, and all
research and development and the goodwill of the business relating to the
foregoing; (ii) all renewals thereof; and (iii) all designs and general
intangibles of a like nature.

“Trademark Licenses” shall mean, collectively, each agreement, whether written
or oral, providing for the grant by or to Grantor of any right to use any
Trademark, solely related to the FC2 Product.

(c) Other Definitional Provisions.

(i) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and section and paragraph references
are to this Agreement unless otherwise specified.

(ii) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

2. Grant of Security Interest. To secure the payment and performance of the
Obligations, Grantor hereby confirms and acknowledges that it has granted (and,
to the extent not previously granted under the Guarantee and Collateral
Agreement, does hereby grant) to Agent, for the benefit of Lenders, a lien and
security interest in Grantor’s entire right, title and interest in its FC2
Intellectual Property and all proprietary rights relating to or arising from
such FC2 Intellectual Property, in each case whether now owned or hereafter
acquired by Grantor, and including, without limitation, Grantor’s right, title
and interest in and to the FC2 Intellectual Property and proprietary rights
identified on Schedule I attached hereto and made a part hereof, and the right
to sue for past, present and future infringements and dilutions, and all rights
corresponding thereto throughout the world, and the entire goodwill of Grantor’s
business connected with and symbolized by such FC2 Intellectual Property and all
income, fees, royalties, proceeds and other payments at any time due or payable
with respect to any of the foregoing (referred to collectively as the “IP
Collateral”); provided, that the IP Collateral shall not include the Excluded
Property (as defined in the Guarantee and Collateral Agreement).

3. Protection of FC2 Intellectual Property by Grantor. Grantor shall, at its
sole cost, expense and risk, in connection with the operation of its business,
comply with the requirements set forth in Section 5.7 of the Guarantee and
Collateral Agreement in respect to the FC2 Intellectual Property.

4. Representations and Warranties. Grantor represents and warrants that:

(a) Schedule I is a true, correct and complete list of all registered or
applied-for FC2 Intellectual Property in which Grantor purports to have an
ownership or license interest.

(b) Grantor has the legal right and authority to enter into this Agreement and
perform its terms.

(c) If Grantor amends its name, Grantor shall provide copies of such amendment
documentation to Agent and shall record the same with the appropriate
Governmental Authority and shall execute and deliver such agreements or
documentation as Agent shall request to maintain a perfected first priority
security interest in the IP Collateral subject to Permitted Liens.

 

- 3 -



--------------------------------------------------------------------------------

5. No Violation of Credit Agreement. The representations, warranties or
covenants contained herein are supplemental to those representations, warranties
and covenants contained in the other Loan Documents, and shall not be deemed to
modify any such representation, warranty or covenant contained in any other Loan
Document.

6. Agreement Applies to Future FC2 Intellectual Property.

(a) The provisions of this Agreement shall automatically apply to any such
additional property or rights described in Section 2 above, all of which shall
be deemed to be and treated as “IP Collateral” within the meaning of this
Agreement.

(b) Upon the request of Agent, Grantor shall execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as Agent may
reasonably request to evidence Agent’s security interest in any IP Collateral
and the goodwill of Grantor relating thereto or represented thereby (including,
without limitation, filings with the United States Patent and Trademark Office,
or the United States Copyright Office or any similar office), and Grantor hereby
constitutes Agent as its attorney-in-fact to execute and file all such writings
for the foregoing purposes, all acts of such attorney being hereby ratified and
confirmed; provided, however, that Agent’s taking of such action shall not be a
condition to the creation or perfection of the security interest created hereby.

7. Grantor’s Rights to Enforce FC2 Intellectual Property. Prior to Agent’s
giving of notice to Grantor following the occurrence and during the continuance
of an Event of Default, Grantor shall have the exclusive right to sue for past,
present and future infringement of the IP Collateral, including the right to
seek injunctions and/or money damages, in an effort by Grantor to protect the IP
Collateral against encroachment by third parties, provided, however, that:

(a) Any money damages awarded or received by Grantor on account of such suit (or
the threat of such suit) shall constitute IP Collateral.

(b) Any damages recovered in any action pursuant to this Section, net of costs
and attorneys’ fees reasonably incurred, shall be applied in accordance with the
Credit Agreement and the Guarantee and Collateral Agreement.

(c) Following the occurrence and during the continuance of any Event of Default,
Agent, by notice to Grantor may terminate or limit Grantor’s rights under this
Section 7.

8. Agent’s Actions to Protect FC2 Intellectual Property. Pursuant to and in
accordance with the Credit Agreement, Agent, acting in its own name or in that
of Grantor, may (but shall not be required to) act in Grantor’s place and stead
and/or in Agent’s own right with respect to the rights and obligations of
Grantor under Section 3, Section 6 and Section 7 of this Agreement.

9. Rights Upon Default. Upon the occurrence and during the continuance of any
Event of Default, Agent may exercise all rights and remedies as provided for in
the Credit Agreement.

 

- 4 -



--------------------------------------------------------------------------------

10. Agent as Attorney In Fact.

 

  (a) Grantor hereby irrevocably constitutes and designates Agent as its
attorney-in-fact at all times prior to the termination of this Agreement
pursuant to Section 13 hereof, to:

(i) following the occurrence and during the continuance of an Event of Default,
supplement and amend from time to time Schedule I of this Agreement to include
any new or additional FC2 Intellectual Property of Grantor.

(ii) exercise any of the rights and powers referenced herein in accordance with
this Agreement.

 

  (b) The grant of this power of attorney, being coupled with an interest, shall
be irrevocable until the Obligations are paid in full.

 

  (c) Agent shall not be obligated to do any of the acts or to exercise any of
the powers authorized by Section 8, Section 9 or Section 10 of this Agreement,
but if Agent elects to do any such act or to exercise any of such powers, it
shall not be accountable for more than it actually receives as a result of such
exercise of power, and shall not be responsible to Grantor for any act or
omission to act, except to the extent Agent acted with gross negligence or
willful misconduct as determined by a court of competent jurisdiction.

11. Agent’s Rights. Upon an Event of Default and during the continuance thereof,
any use by Agent of the IP Collateral, as authorized hereunder in connection
with the exercise of Agent’s rights and remedies under this Agreement and under
the Credit Agreement shall be coextensive with Grantor’s rights thereunder and
with respect thereto and without any liability for royalties or other related
charges.

12. No Limitation; Loan Documents. This Agreement has been executed and
delivered by Grantor for the purpose of recording the security interest granted
to Agent with respect to the IP Collateral with the United States Patent and
Trademark Office, the United States Copyright Office, as well as with any
similar office or department of any other foreign or domestic Governmental
Authority. The security interest granted hereby has been granted as a supplement
to, and not in limitation of, the security interest granted to Agent, for the
benefit of Lender, under the Guarantee and Collateral Agreement and the other
Loan Documents. The other Loan Documents (and all rights and remedies of
Grantor, Agent, and Lenders thereunder) shall remain in full force and effect in
accordance with their terms.

13. Termination; Release of IP Collateral. This Agreement and all obligations of
Grantor and Agent hereunder shall terminate on the date upon which the
Obligations are performed in full and paid in full. Upon termination of this
Agreement, Agent shall, at the expense of the Grantor, take such actions
required by the Credit Agreement or the Guarantee and Collateral Agreement or as
otherwise reasonably requested by Grantor to release its security interest in
the IP Collateral.

14. Binding Effect; Benefits. This Agreement shall be binding upon Grantor and
its successors and assigns, and shall inure to the benefit of Agent, Lenders and
their respective successors and assigns.

15. GOVERNING LAW. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO
BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES (OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS CODE).

 

- 5 -



--------------------------------------------------------------------------------

16. Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement. Receipt by facsimile machine
or in “.pdf” format through electronic mail of any executed signature page to
this Agreement shall constitute effective delivery of such signature page and
shall be treated in all manner and respects and for all purposes as an original
agreement and shall be considered to have the same binding legal effect as if it
were the original signed version thereof delivered in person.

17. Copy of Agreement. Grantor acknowledges receipt of a signed copy of this
Agreement.

[Remainder of page intentionally blank; signature page follows.]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be executed by its duly authorized representatives as of the date
first above written.

 

GRANTOR: VERU INC. By:  

/s/ Mitchell S. Steiner

Name:   Mitchell S. Steiner, MD, FACS Title:   CEO and President

[Signature Page to Intellectual Property Security Agreement]



--------------------------------------------------------------------------------

AGENT: SWK FUNDING LLC By: SWK Holdings Corporation, its sole Manager By:  

/s/ Winston Black

Name:   Winston Black Title:   Chief Executive Officer

[Signature Page to Intellectual Property Security Agreement]